                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

               Plaintiff,

        v.                                         Case No. 19-cv-1820 (MJD/BRT)

 NEWS CORPORATION, NEWS                            STATEMENT INSTEAD OF
 AMERICA MARKETING FSI L.L.C., AND                 REDACTED DOCUMENT
 NEWS AMERICA MARKETING IN-
 STORE SERVICES L.L.C.,

               Defendants.


      Defendants, in connection with their October 21, 2019 Declaration of Todd Wind

in Support of Defendants’ Motion for Judgment on the Pleadings (Doc. No. 46) filed a

Sealed Exhibit A (Doc. No. 50), which contains information designated as “confidential”

and is being filed pursuant to the pending Protective Order which is anticipated to be

filed on November 1, 2019.

      This statement is filed in lieu of a redacted copy because the entire document is

confidential, rendering redaction impracticable.


Dated: October 21, 2019                    s/ Todd Wind
                                           Todd Wind (#0196514)
                                           Nicole M. Moen (#0329435)
                                           FREDRIKSON & BYRON, P.A.
                                           200 South Sixth Street, Suite 4000
                                           Minneapolis, MN 55402-1425
                                           Tel: 612.492.7000
                                           Fax: 612.492.7077
                                           twind@fredlaw.com
                                           nmoen@fredlaw.com
           William B. Michael (admitted pro hac vice)
           NY Bar No. 4296356
           PAUL WEISS RIFKIND WHARTON &
           GARRISON
           1285 Avenue of the Americas
           New York, NY 10019-6064
           Tel: 212.373.3648
           Fax: 212.492.0648
           wmichael@paulweiss.com


           Kenneth A. Gallo (admitted pro hac vice)
           NY Bar No. 430369
           Jane B. O’Brien (admitted pro hac vice)
           NY Bar No. 4484457
           Jeannie S. Rhee (admitted pro hac vice)
           District of Columbia Bar No. 464127
           PAUL WEISS RIFKIND WHARTON &
           GARRISON
           2001 K Street, NW
           Washington, DC 20006-1047
           Tel: 202.223.7356
           Fax: 202.204.7356
           kgallo@paulweiss.com
           jobrien@paulweiss.com
           jrhee@paulweiss.com


           Gerson A. Zweifach (admitted pro hac vice)
           District of Columbia Bar No. 349266
           WILLIAMS & CONNOLLY LLP
           725 Twelfth Street, N.W.
           Washington, DC 20005
           Tel: 202.434.5000
           Fax: 202.434.5029
           gzweifach@wc.com

           Attorneys for Defendants




68180815



            2
